

January 14, 2005                        Personal and Confidential




Mr. Michael T. Dance                




Dear Michael,


I am pleased to offer you the position of Executive Vice President and Chief
Financial Officer of Essex Property Trust, Inc. In this capacity you will report
directly to me, but will also have substantial interaction with Keith Guericke,
the Board of Directors, and other executives. As the Chief Financial Officer,
you will be primarily responsible for several important functions of the
Company, including accounting, financial reporting, debt and equity financings,
balance sheet management, investor relations, and other areas that we will
discuss. Along with other senior executives, you will establish the strategic
direction of the Company, will manage the execution of its business plan, and
will be responsible for its results.


This letter sets forth the principal terms and benefits of your employment with
the Company.
 

1.   You will receive a base salary of $16,666.67 per month, which is equal to
$200,000 per year.


2.   Your targeted incentive compensation will be $200,000, payable upon your
first anniversary with the Company. You must be an employee of the Company upon
your first anniversary date to be eligible to receive any incentive
compensation. In general, your incentive compensation will be based on both
objective and subjective factors dealing with your individual performance and
the results of the Company, as evaluated by the Compensation Committee of the
Board, the Chief Executive Officer and me. For your first year, we agree that
your actual incentive compensation, assuming that you are employed by the
Company on your first anniversary date, will not be less than $175,000 and not
greater than $225,000.




3.   As soon as practicable following your hire date, you will be granted an
option to acquire 10,000 shares of Essex Property Trust, Inc. common stock at
its market price on the date of grant. Such options will be issued pursuant to
the Company’s stock option plan.




4.   As soon as practicable following your hire date, you will be issued 15,000
Series Z-1 Incentive Units, for a purchase price, payable in cash on the
issuance date, of $1.00 per unit.




2.   We understand that you are committed to lecture part-time at UC Berkeley
during this semester. We will work together to develop a transition plan that is
mutually agreeable and, upon completion, will each approve that plan and attach
it as an exhibit to this letter. When that occurs, it will be considered part of
this offer letter.




3.   As a condition to accepting this offer, you must eliminate all potential
financial and/or professional conflicts that result from your prior association
with KPMG. Your acceptance of this offer acknowledges to the Company that any
potential financial and/or professional conflicts have been eliminated to the
satisfaction of you and KPMG, such that your employment with Essex will not
disqualify KPMG from auditing the Company’s financial statements.




4.   You will be entitled to four weeks annual vacation (which shall accrue on a
monthly basis), which is greater than the vacation typically provided to new
employees in the policy manual. In future years, the level of vacation benefit
will be the greater of four weeks per year or the amount specified in the policy
manual for the applicable years of service. You will be eligible for the other
benefits available pursuant to Company policy. Principal among these benefits is
health insurance, dental insurance, life insurance and the Company’s 401(K)
Plan. You are eligible to participate in the 401(K) Plan on the first enrollment
date following completion of six month’s employment. You will be eligible for
health, dental and life insurance on the first of the month following your hire
date. Human Resources will provide you with information concerning your
contribution to the cost of these plans in the new hire packet, or upon your
request.




5.   You will be eligible to have the Company lease an automobile for your use,
in accordance with its Automobile Program. Please see Exhibit A hereto for a
summary of that program.



Your employment will be subject to the Company’s policies and procedures. To the
extent that such policies and procedures conflict with the terms indicated
above, the terms in this letter shall prevail. All offers of employment are
contingent upon the satisfactory completion of a background check and your
signing the Company’s Arbitration Agreement. It is also conditioned upon your
providing verification of your eligibility for employment in the United States,
which meets the requirements of the U.S. Department of Justice. You will be an
at-will employee of the Company, which means the employment relationship is
voluntarily entered into by mutual consent of the employee and employer, is not
for a specified period of time and can be terminated by either the employee or
the Company for any reason or at any time, with or without cause. The at-will
nature of the employment relationship may not be altered or modified by the
conduct of the parties or by implication; it may be changed only by a written
agreement signed by you and the President of the Company.


We at Essex Property Trust are very pleased to have you join our team. We
believe in respect for all individuals and that our people are key to quality
service and the success of our Company.


Please indicate your acceptance in the space below. A copy of this letter is
included for your records. I look forward to working with you.


Sincerely,




Michael J. Schall
Chief Financial Officer
 
Acceptance: _____________________
Date:           _____________________                        

